DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 14 Apr 22 was filed after the mailing date of the non-final rejection Office action dated 9 Nov 21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
Claim Interpretation
Firstly, the Examiner’s current interpretation of specific terms under 35 USC 112(f) (or no longer under 35 USC 112(f)) are summarized below, which have changed slightly from the previous Office action due to Applicant’s amendment:
“a plurality of intelligent transportation system stations” found throughout independent Claims 1, 10, and 19, and in dependent Claims 6 and 15 (and technically Claims 2-4, 7-9, 11-13, and 16-18 due to dependency on either independent Claim 1 or independent Claim 10) is a 35 USC 112(f) term that has previously been interpreted to be a plurality of any type of computing/electronic devices, which despite being extremely broad is not being considered indefinite.  It should be further noted that logically “a road side intelligent transportation system station” found in dependent Claims 9 and 18 is being interpreted to possibly be one of the “plurality of intelligent transportation system stations” or a separate station from the “plurality of intelligent transportation system stations” that is at least structurally equivalent to one of the “plurality of intelligent transportation system stations”, only further requiring that this one station in particular is specifically located “road side”.  As such, “plurality of intelligent transportation system stations” is being interpreted to be “a plurality of any type of computing/electric devices”, and “a road side intelligent transportation system station” is being interpreted to be “a single computing/electronic device” and is specifically located “road side”.
“a network element” found in independent Claim 1 (and technically Claims 2-4 and 6-8 due to dependency on independent Claim 1) remains a 112(f) term (i.e. “a network element for collective perception…”) and is being is interpreted according to originally filed Claim 9 (also dependent on independent Claim 1), which defines this term to be “a road side intelligent transportation system station”.  This term “network element” is again used in Claims 10-13 and 15-19 but unlike in the above-mentioned claims is defined in both independent Claim 10 and independent Claim 19 as comprising “a processor and a communications subsystem”, and thus is no longer considered a 112(f) term for these particular claims (as there is now clear structure associated with the term).  It should be noted that originally filed Claim 18 (like Claim 9) further defines this term further as “a road side intelligent transportation system station”, which then provides further structural associations for both the non-112(f) version of this term (Claims 9-13 and 15-19) as well as the 112(f) version of this term (Claims 1-4 and 6-8), as it then becomes possible to infer that:
In Claims 1-4 and 6-9, “a network element” comprises “a road side intelligent transportation system station” based on the 112(f) interpretation using dependent Claim 9.  And based on the above described interpretation of “a plurality of intelligent transportation system stations” and/or “a road side intelligent transportation system station”, “a network element” thus comprises “a single computing/electronic device” and is specifically located “road side”.
In Claims 10-13, 15-17, and 19, “a network element” comprises “a processor and a communications subsystem” based on it no longer being a 112(f) term for these claims but being defined within independent Claims 10 and 19.  In these claims it is not necessarily required to be “a single computing/electronic device” and is not required to specifically be located “road side”.
In Claim 18, “a network element” comprises “a processor and a communications subsystem” and comprises “a road side intelligent transportation system station” based on it no longer being a 112(f) term for these claims but being initially defined by independent Claim 10 (which it is dependent upon) and being further defined within its own limitations.  And based on the above described interpretation of “a plurality of intelligent transportation system stations” and/or “a road side intelligent transportation system station”, “a network element” thus comprises “a single computing/electronic device” that at least includes “a processor and a communications subsystem” and is specifically located “road side”.
As such, in at least some of the claims each of “a network element”, “a road side intelligent transportation system station”, “a processor and a communications subsystem”, and one of “a plurality of intelligent transportation system stations” are generally considered synonymous with each other.
Secondly, it should be noted that the “wherein” limitation of both independent Claims 10 and 19 appears to be discussing intended functionality of at least one of the plurality of intelligent transportation system stations (which per the interpretations described above may be synonymous with “a network element”, but even if so, is/are clearly not the same network element as the one claimed in each of these independent claims’ preambles) in conjunction with at least one V2X vehicle (which too under Broadest Reasonable Interpretation (BRI) could be interpreted to be “a network element”, “an intelligent transportation system station”, “a road side intelligent transportation system station”, and/or “a processor and a communications subsystem”, but even so, is/are clearly not the same network element as the one claimed in each of these independent claims’ preambles).  And since neither at least one of the plurality of intelligent transportation system stations nor at least one V2X vehicle, even if considered their own network element/-s, are not claimed to be elements of the network element that is claimed in each of these independent claims’ preambles, and thus this particular limitation found in these two independent claims is being interpreted to be merely an intended use of the distributed local collective perception map by one or more external, unclaimed, element/-s.  See associated 35 USC 112(b) rejection below for further details, although it should be further noted that an intended use limitation is not grounds for that type of rejection alone, and the associated rejection is being made for other reasons described therein.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 10, 13, and 19 (and Claims 11-12 and 15-18 due to dependency) are rejected under 35 U.S.C. 112(b) as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  Within independent Claims 10 and 19 the “wherein” limitation (“wherein the at least one of the plurality of intelligent transportation system stations uses the local collective perception map for communicating V2X messages to at least one V2X vehicle having a route passing within a threshold distance to the hazard”) simply cannot be accomplished by the claimed components of the claimed network element that is claimed in each of these independent claims’ preambles, thus rendering these claims as indefinite for not being clear as to how the claimed “network element” (comprising a processor and a communications subsystem) can actually achieve the required functionality.  Instead of describing a functionality that can be achieved by the claimed “network element” (comprising a processor and a communications subsystem), this “wherein” limitation appears to be accomplished by at least one of the plurality of intelligent transportation system stations in conjunction with at least one V2X vehicle, neither of which (even if one or both of these are considered their own network element/-s), are not claimed to be elements of the network element that is claimed in each of these independent claims’ preambles.  As such, this particular limitation found in these independent claims can only be interpreted as an intended use of the distributed local collective perception map by one or more external, unclaimed, element/-s.  For the sake of compact prosecution, Examiner is interpreting this “wherein” limitation to instead be three shorter limitations: (a) “determining at least one V2X vehicle having a route passing within a threshold distance to the hazard;” (b) “controlling the at least one of the plurality of intelligent transportation system stations to communicate a V2X message to the at least one V2X vehicle; and” (c) “wherein the V2X message is at least based on the distributed local collective perception map”.  This interpretation essentially converts this intended use limitation that involves one or more external, unclaimed, element/-s, into a series of limitations that are capable of being executed by the claimed network element that is claimed in each of these independent claims’ preamble (comprising a processor and a communications subsystem), thus making these steps no longer indefinite.  Appropriate corrections are required.  While not required for independent Claim 1 (as it is a method claim), it is suggested to amend its “wherein” limitation in a similar manner as what is done for independent Claims 10 and 19 (for both clarity and consistency).  As for dependent Claim 13, a similar issue arises as “the network element is configured to…” is used to describe the structure executing the claimed functionality (“receive using a predicted picture frame having only incremental changes from a previously received local dynamic map”) rather than “the processor and the communications subsystem further cooperate to…” (as was used in amended Claims 11-12 that previously had the same issue but were both fixed).  As dependent Claim 13 was listed in the most recent claim set as “currently amended” even though no amendments were made, for the purposes of compact prosecution the Examiner is interpreting this claim as if it had been amended in the same manner as Claims 11-12 had been, since it appears that not making this same change to Claim 13 was inadvertent (particularly because Applicant’s remarks including in the most recent reply actually states “claims 10-13 have been amended to recite ‘wherein the processor and the communications subsystem cooperate to […]’”).  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Additionally, taken from KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007) (see MPEP § 2143), the examiner would like to point out the following three obviousness rationales (these are not all inclusive): (1) Combining prior art elements according to known methods to yield predictable results. (2) Something is “obvious to try” when there are a finite number of identified, predictable solutions to the same problem with a reasonable expectation of success. (3) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
Claims 1-2, 6, 8-11, 15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Stephens et al. (US 2018/0051998), herein “Stephens”, in view of Sathyanarayana et al. (US 2018/0075309), herein “Sathyanarayana”.
Regarding Claim 1 (independent), Stephens discloses a method (“A method for routing a vehicle”, Abstract) at a network element (“system 100 includes an aggregation server 102 as well as a plurality of vehicles 104 and one or more other data sources 106 that are able to communicate with the aggregation server 102 over a network 108”, Paragraph 19) for collective perception in an intelligent transportation system (“a system 100 for optimizing routing of a vehicle”, Paragraph 19, “the map database 306 may also download data from the aggregation network 308 to utilize data that has been aggregated based on a large number of contributing vehicles or data sources. For example, the map database 306 may maintain a synchronized copy of aggregated data stored by the aggregation network 308 for an area near the vehicle or along a route to be traveled by the vehicle”, Paragraph 29), the method comprising:
receiving, from each of a plurality of intelligent transportation system stations (vehicles 104 and other data gathering elements of network 108), a local dynamic map (i.e. for example, receiving local vehicle/other network element data at the server 102, “The map database 306 includes vehicle data generated by vehicle sensors from one or more vehicles as well as infrastructure/environment data from sensors, such as infrastructure sensors or the other data sources 106 of FIG. 1. The map database 306 may upload data to an aggregation network 308 and/or download data from an aggregation network 308. The aggregation network 308 may include one or more aggregation servers 102”, Paragraph 29), wherein at least one local dynamic map of the received local dynamic maps comprises a hazard (wherein the hazard may be other vehicles 104, road infrastructure such as intersections, traffic lights, medians, signs, environment/weather/visibility/temperature, road characteristics such as traffic, bumpiness, curvature, lane marking quality, presence of pedestrians/cyclists, accidents, aggressive/distracted/unsafe drivers, etc. (also see relevant citations immediately above/below), wherein the hazard comprises at least one of an animal on a road, a broken-down vehicle, flooding, road blockage, and/or a pothole (see obviousness discussion below pertaining to Sathyanarayana);
creating, based on the local dynamic map from each of the plurality of intelligent transportation system stations, a local collective perception map (i.e. aggregating data at the server 102, “The aggregation component 110 may aggregate drive data or other data received from the vehicles 104 and the one or more other data sources 106. For example, the aggregation server 102 may receive infrastructure data, driving environment data, and/or traffic data from the vehicles 104 or other data sources 106. The received data may include information about road bumpiness, a presence of lane markings, a lane marking quality, an indication of vehicle traffic levels, an indication of presence of pedestrians, a road curvature, or an accident history. The aggregation component 110 may combine the received data to generate aggregated data within a data store 114”, Paragraph 20), the local collective perception map (aggregated data at the server 102) comprising at least one permanent object (i.e. road infrastructure, as merely an example) and the hazard (“the map database 306 may be located within a vehicle and may share collected vehicle or infrastructure data with the aggregation network so that other vehicles may access and use that data. Similarly, the map database 306 may also download data from the aggregation network 308 to utilize data that has been aggregated based on a large number of contributing vehicles or data sources”, Paragraph 29, “For example, the first road section 404 may include low quality lane markings and may include a driving environment that includes a large number of pedestrians (e.g., the first road section 404 may run past a school)”, Paragraph 32, “driving infrastructure, road materials, lane markings…”, Paragraph 3, “other vehicles, pedestrians, or cyclists, or the like…”, Paragraph 3; also see obviousness discussion below pertaining to Sathyanarayana);
distributing the local collective perception map to at least one of the plurality of intelligent transportation system stations (i.e. for example, server 102 sharing the aggregated data to vehicles 104 and/or other data gathering elements of network 108, “For example, the map database 306 may be located within a vehicle and may share collected vehicle or infrastructure data with the aggregation network so that other vehicles may access and use that data. Similarly, the map database 306 may also download data from the aggregation network 308 to utilize data that has been aggregated based on a large number of contributing vehicles or data sources. For example, the map database 306 may maintain a synchronized copy of aggregated data stored by the aggregation network 308 for an area near the vehicle or along a route to be traveled by the vehicle. The aggregated data may be stored with other map data or drive history data for usage by the routing algorithm 304”, Paragraph 29);
wherein the at least one of the plurality of intelligent transportation system stations (i.e. vehicles 104 and/or other data gathering elements of network 108) uses the local collective perception map (aggregated data from the server 102) for communicating V2X (see obviousness discussion below pertaining to Sathyanarayana) messages (local vehicle/other network element data) to at least one V2X vehicle having a route passing within a threshold distance to the hazard (see obviousness discussion below pertaining to Sathyanarayana); and
receiving from the at least one V2X vehicle, an indication of whether the hazard is still present (see obviousness discussion below pertaining to Sathyanarayana).
Firstly, Stephens remains silent in that the hazard specifically comprises at least one of an animal on a road, a broken-down vehicle, flooding, road blockage, and/or a pothole.  Secondly, Stephens remains silent in that the at least one of the plurality of intelligent transportation system stations (i.e. vehicles 104 and/or other data gathering elements of network 108) uses the local collective perception map (aggregated data from the server 102) for communicating messages (local vehicle/other network element data) that are specifically V2X messages, to at least one V2X vehicle having a route passing within a threshold distance to the hazard.  And thirdly, Stephens remains silent regarding receiving an indication from the at least one V2X vehicle as to whether the hazard is still present.  However, these limitations are each taught by Sathyanarayana (“The method is preferably performed in real- or near-real time…The method is…performed in response to occurrence of a performance event (e.g., …physical vehicle entry into a geographic region associated with high collision risk, object proximity detection, etc.)”, Paragraph 26, “The method is preferably performed by a computing system on-board each vehicle of the plurality of vehicles, but can alternatively be entirely or partially performed by a remote computing system, such as a server system, a user device, such as a smartphone, or by any other suitable set of computing systems. The method is…performed using vehicle data (e.g., signals sampled by the vehicle sensors), other vehicles' data (e.g., received from the source vehicle or a remote computing system), aggregate population data, historic data (e.g., for the vehicle, driver, geographic location, etc.), or any other suitable data from any other suitable source”, Paragraph 27, “Object parameters for the object that can be used to generate the risk map include: the object's presence, pose, kinematics, anticipated behavior (e.g., trajectory, kinematics, etc.)…the object's risk map (e.g., transmitted using V2V or V2X communications)…estimated time to collision (e.g., determined based on object kinematics and/or anticipated trajectory, host vehicle kinematics and/or anticipated trajectory, etc.), or other parameters…Examples of the object include: other vehicles (e.g., automatic vehicles or manually driven), bicycles, pedestrians, signage, curbs, potholes, or any other suitable obstacle that a vehicle can physically interact with”, Paragraphs 35-36, “Geographic location parameters that can be used to generate the risk map include: the location's risk profile (e.g., collision risk map associated with the geographic location or region)…The geographic location…can…be the host vehicle's…anticipated geographic location, or be any other suitable geographic location…The geographic location parameters can be determined in real- or near-real time (e.g., based on on-board sensor signals, V2X communications, etc.)…The geographic location parameters can be…automatically generated (e.g., based on one or more vehicles' operation parameters, aggregated from multiple vehicles or passes), generated from maps, or otherwise determined”, Paragraph 47, “The risk metric can be updated: in real- or near-real time (e.g., as sensor data is sampled or received, as factor values are determined, etc.)…in response to occurrence of a predetermined event (e.g., object entering the monitored region)”, Paragraph 49, “In one example…the monitored region encompasses a region preceding (or in front of) the vehicle…the monitored region encompasses a region encompassing the possible host vehicle trajectories…the region is defined by a predetermined geo-fence. However, the monitored region can be otherwise positioned relative to the vehicle. The monitored region can additionally or alternatively encompass, be adjacent to, or otherwise be physically associated with the object(s)”, Paragraph 54, “monitored region parameters can be dynamically adjusted (e.g., based on up-to-date sensor information)”, Paragraph 57, “the method includes identifying escape routes for the vehicle based on the risk map S270, wherein the escape routes can be used to generate operator notifications (e.g., haptic, optical, etc. notifications), automatically control vehicle operation (e.g., to travel along the escape route), or otherwise used. An escape route can be: a trajectory passing through regions with risk scores below a threshold value, a trajectory with an average or aggregate risk score less than a threshold value, or be otherwise defined”, Paragraph 106).  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the disclosure of Stephens (a) so that hazards may specifically comprise at least one of an animal on a road, a broken-down vehicle, flooding, road blockage, and/or a pothole, (b) so that the at least one of the plurality of intelligent transportation system stations uses the local collective perception map for communicating messages that are specifically V2X messages to at least one V2X vehicle having a route passing within a threshold distance to the hazard, and (c) so that the network element may specifically receive an indication from the at least one V2X vehicle as to whether the hazard is still present, as each taught by Sathyanarayana, in order to improve the accuracy of the map data that these V2X-capable vehicles utilize, to make map data acquisition faster, and/or to ensure that each V2X-capable vehicle be made aware of all the risk-producing hazards they may encounter or may no longer encounter along a planned trajectory/route if for example their own vehicle sensors can’t get a direct line of sight to all of them at any given time and/or if they can utilize the hazard-related data to enable changing their planned route to a less risky trajectory/route.  Note that for the sake of brevity this obviousness discussion relating to Sathyanarayana is at least partially applicable to the remaining claims (particularly independent Claims 10 and 19) but will not be repeated.  It should also be noted that the portions of this obviousness discussion relating to Sathyanarayana that specifically relate to the ”wherein” limitation of these other independent claims 10 and 19 are not necessarily required for the prior art rejections of Claims 10-13 and 15-19 due to the already described “intended use” of that particular limitation.
Regarding Claim 10 (Independent), Stephens discloses a network element (“system 100 includes an aggregation server 102 as well as a plurality of vehicles 104 and one or more other data sources 106 that are able to communicate with the aggregation server 102 over a network 108”, Paragraph 19) for collective perception in an intelligent transportation system (“a system 100 for optimizing routing of a vehicle”, Paragraph 19, “the map database 306 may also download data from the aggregation network 308 to utilize data that has been aggregated based on a large number of contributing vehicles or data sources. For example, the map database 306 may maintain a synchronized copy of aggregated data stored by the aggregation network 308 for an area near the vehicle or along a route to be traveled by the vehicle”, Paragraph 29), the network element (aggregation server 102) comprising:
a processor (“computer readable storage media storing instructions that, when executed by one or more processors, cause the processors to…”, Paragraph 68); and
a communications subsystem (“FIG. 2 illustrates an example vehicle control system 116 that may be used to provide automated or assisted driving to a vehicle (such as the vehicles 104 of FIG. 1)… The vehicle control system 116 may also include a transceiver 218 for wireless communication with a mobile or wireless network, other vehicles, infrastructure, or any other communication system (such as the aggregation server 102 of FIG. 1)”, Paragraphs 22-23, “An implementation of the devices, systems, and methods disclosed herein may communicate over a computer network. A "network" is defined as one or more data links that enable the transport of electronic data between computer systems and/or modules and/or other electronic devices. When information is transferred or provided over a network or another communications connection (either hardwired, wireless, or a combination of hardwired or wireless) to a computer, the computer properly views the connection as a transmission medium. Transmissions media can include a network and/or data links”, Paragraph 78),
wherein the processor and the communications subsystem (i.e. aggregation server 102) cooperate to:
receive, from each of a plurality of intelligent transportation system stations (vehicles 104 and other data gathering elements of network 108), a local dynamic map (i.e. for example, receiving local vehicle/other network element data at the server 102, “The map database 306 includes vehicle data generated by vehicle sensors from one or more vehicles as well as infrastructure/environment data from sensors, such as infrastructure sensors or the other data sources 106 of FIG. 1. The map database 306 may upload data to an aggregation network 308 and/or download data from an aggregation network 308. The aggregation network 308 may include one or more aggregation servers 102”, Paragraph 29), wherein at least one local dynamic map of the received local dynamic maps comprises a hazard (wherein the hazard may be other vehicles 104, road infrastructure such as intersections, traffic lights, medians, signs, environment/weather/visibility/temperature, road characteristics such as traffic, bumpiness, curvature, lane marking quality, presence of pedestrians/cyclists, accidents, aggressive/distracted/unsafe drivers, etc. (also see relevant citations immediately above/below)), wherein the hazard comprises at least one of an animal on a road, a broken-down vehicle, flooding, road blockage, and/or a pothole (see obviousness discussion per the rejection of independent Claim 1 above pertaining to Sathyanarayana);
create, based on the local dynamic map from each of the plurality of intelligent transportation system stations, a local collective perception map (i.e. aggregating data at the server 102, “The aggregation component 110 may aggregate drive data or other data received from the vehicles 104 and the one or more other data sources 106. For example, the aggregation server 102 may receive infrastructure data, driving environment data, and/or traffic data from the vehicles 104 or other data sources 106. The received data may include information about road bumpiness, a presence of lane markings, a lane marking quality, an indication of vehicle traffic levels, an indication of presence of pedestrians, a road curvature, or an accident history. The aggregation component 110 may combine the received data to generate aggregated data within a data store 114”, Paragraph 20), the local collective perception map (aggregated data at the server 102) comprising at least one permanent object (i.e. road infrastructure, as merely an example) and the hazard (“the map database 306 may be located within a vehicle and may share collected vehicle or infrastructure data with the aggregation network so that other vehicles may access and use that data. Similarly, the map database 306 may also download data from the aggregation network 308 to utilize data that has been aggregated based on a large number of contributing vehicles or data sources”, Paragraph 29, “For example, the first road section 404 may include low quality lane markings and may include a driving environment that includes a large number of pedestrians (e.g., the first road section 404 may run past a school)”, Paragraph 32, “driving infrastructure, road materials, lane markings…”, Paragraph 3, “other vehicles, pedestrians, or cyclists, or the like…”, Paragraph 3; also see obviousness discussion per the rejection of independent Claim 1 above pertaining to Sathyanarayana);
distribute the local collective perception map to at least one of the plurality of intelligent transportation system stations (i.e. server 102 sharing the aggregated data to vehicles 104 and/or other data gathering elements of network 108, “For example, the map database 306 may be located within a vehicle and may share collected vehicle or infrastructure data with the aggregation network so that other vehicles may access and use that data. Similarly, the map database 306 may also download data from the aggregation network 308 to utilize data that has been aggregated based on a large number of contributing vehicles or data sources. For example, the map database 306 may maintain a synchronized copy of aggregated data stored by the aggregation network 308 for an area near the vehicle or along a route to be traveled by the vehicle. The aggregated data may be stored with other map data or drive history data for usage by the routing algorithm 304”, Paragraph 29);
wherein the at least one of the plurality of intelligent transportation system stations (i.e. vehicles 104 and/or other data gathering elements of network 108) uses the local collective perception map (aggregated data from the server 102) for communicating V2X (see obviousness discussion per the rejection of independent Claim 1 above pertaining to Sathyanarayana) messages (local vehicle/other network element data) to at least one V2X vehicle having a route passing within a threshold distance to the hazard (see obviousness discussion per the rejection of independent Claim 1 above pertaining to Sathyanarayana); and
receive from the at least one V2X vehicle, an indication of whether the hazard is still present (see obviousness discussion per the rejection of independent Claim 1 above pertaining to Sathyanarayana).
Regarding Claim 19 (Independent), Stephens discloses a non-transitory computer readable medium for storing instruction code, which, when executed by a network element (“system 100 includes an aggregation server 102 as well as a plurality of vehicles 104 and one or more other data sources 106 that are able to communicate with the aggregation server 102 over a network 108”, Paragraph 19) comprising a processor (“computer readable storage media storing instructions that, when executed by one or more processors, cause the processors to…”, Paragraph 68) and a communications subsystem (“FIG. 2 illustrates an example vehicle control system 116 that may be used to provide automated or assisted driving to a vehicle (such as the vehicles 104 of FIG. 1)… The vehicle control system 116 may also include a transceiver 218 for wireless communication with a mobile or wireless network, other vehicles, infrastructure, or any other communication system (such as the aggregation server 102 of FIG. 1)”, Paragraphs 22-23, “An implementation of the devices, systems, and methods disclosed herein may communicate over a computer network. A "network" is defined as one or more data links that enable the transport of electronic data between computer systems and/or modules and/or other electronic devices. When information is transferred or provided over a network or another communications connection (either hardwired, wireless, or a combination of hardwired or wireless) to a computer, the computer properly views the connection as a transmission medium. Transmissions media can include a network and/or data links”, Paragraph 78), the network element being configured for collective perception in an intelligent transportation system (“a system 100 for optimizing routing of a vehicle”, Paragraph 19, “the map database 306 may also download data from the aggregation network 308 to utilize data that has been aggregated based on a large number of contributing vehicles or data sources. For example, the map database 306 may maintain a synchronized copy of aggregated data stored by the aggregation network 308 for an area near the vehicle or along a route to be traveled by the vehicle”, Paragraph 29), cause the processor and the communications subsystem to cooperate (aggregation server 102) to:
receive, from each of a plurality of intelligent transportation system stations (vehicles 104 and other data gathering elements of network 108), a local dynamic map (i.e. for example, receiving local vehicle/other network element data at the server 102, “The map database 306 includes vehicle data generated by vehicle sensors from one or more vehicles as well as infrastructure/environment data from sensors, such as infrastructure sensors or the other data sources 106 of FIG. 1. The map database 306 may upload data to an aggregation network 308 and/or download data from an aggregation network 308. The aggregation network 308 may include one or more aggregation servers 102”, Paragraph 29), wherein at least one local dynamic map of the received local dynamic maps comprises a hazard (wherein the hazard may be other vehicles 104, road infrastructure such as intersections, traffic lights, medians, signs, environment/weather/visibility/temperature, road characteristics such as traffic, bumpiness, curvature, lane marking quality, presence of pedestrians/cyclists, accidents, aggressive/distracted/unsafe drivers, etc. (also see relevant citations immediately above/below)), wherein the hazard comprises at least one of an animal on a road, a broken-down vehicle, flooding, road blockage, and/or a pothole (see obviousness discussion per the rejection of independent Claim 1 above pertaining to Sathyanarayana);
create, based on the local dynamic map from each of the plurality of intelligent transportation system stations, a local collective perception map (i.e. aggregating data at the server 102, “The aggregation component 110 may aggregate drive data or other data received from the vehicles 104 and the one or more other data sources 106. For example, the aggregation server 102 may receive infrastructure data, driving environment data, and/or traffic data from the vehicles 104 or other data sources 106. The received data may include information about road bumpiness, a presence of lane markings, a lane marking quality, an indication of vehicle traffic levels, an indication of presence of pedestrians, a road curvature, or an accident history. The aggregation component 110 may combine the received data to generate aggregated data within a data store 114”, Paragraph 20), the local collective perception map (aggregated data at the server 102) comprising at least one permanent object (i.e. road infrastructure, as merely an example) and the hazard (“the map database 306 may be located within a vehicle and may share collected vehicle or infrastructure data with the aggregation network so that other vehicles may access and use that data. Similarly, the map database 306 may also download data from the aggregation network 308 to utilize data that has been aggregated based on a large number of contributing vehicles or data sources”, Paragraph 29, “For example, the first road section 404 may include low quality lane markings and may include a driving environment that includes a large number of pedestrians (e.g., the first road section 404 may run past a school)”, Paragraph 32, “driving infrastructure, road materials, lane markings…”, Paragraph 3, “other vehicles, pedestrians, or cyclists, or the like…”, Paragraph 3; also see obviousness discussion per the rejection of independent Claim 1 above pertaining to Sathyanarayana);
distribute the local collective perception map to at least one of the plurality of intelligent transportation system stations (i.e. server 102 sharing the aggregated data to vehicles 104 and/or other data gathering elements of network 108, “For example, the map database 306 may be located within a vehicle and may share collected vehicle or infrastructure data with the aggregation network so that other vehicles may access and use that data. Similarly, the map database 306 may also download data from the aggregation network 308 to utilize data that has been aggregated based on a large number of contributing vehicles or data sources. For example, the map database 306 may maintain a synchronized copy of aggregated data stored by the aggregation network 308 for an area near the vehicle or along a route to be traveled by the vehicle. The aggregated data may be stored with other map data or drive history data for usage by the routing algorithm 304”, Paragraph 29);
wherein the at least one of the plurality of intelligent transportation system stations (i.e. vehicles 104 and/or other data gathering elements of network 108) uses the local collective perception map (aggregated data from the server 102) for communicating V2X (see obviousness discussion per the rejection of independent Claim 1 above pertaining to Sathyanarayana) messages (local vehicle/other network element data) to at least one V2X vehicle having a route passing within a threshold distance to the hazard (see obviousness discussion per the rejection of independent Claim 1 above pertaining to Sathyanarayana); and
receive from the at least one V2X vehicle, an indication of whether the hazard is still present (see obviousness discussion per the rejection of independent Claim 1 above pertaining to Sathyanarayana).
Regarding Claims 2 and 11, Stephens as modified by Sathyanarayana teaches the method of Claim 1 and the network element of Claim 10, respectively, and Stephens further discloses:
synchronizing the local collective perception map with a wide area collective perception map at a wide area collective perception map master unit (per Claim 2) / the processor and the communications subsystem (see relevant citations per the rejection of independent Claim 10 above) further cooperate to synchronize the local collective perception map with a wide area collective perception map at a wide area collective perception map master unit (per Claim 11) (“the map database 306 may also download data from the aggregation network 308 to utilize data that has been aggregated based on a large number of contributing vehicles or data sources. For example, the map database 306 may maintain a synchronized copy of aggregated data stored by the aggregation network 308 for an area near the vehicle or along a route to be traveled by the vehicle”, Paragraph 29).
Regarding Claims 6 and 15, Stephens as modified by Sathyanarayana teaches the method of Claim 1 and the network element of Claim 10, respectively, and Stephens further discloses that the local dynamic map (“The map database 306 includes vehicle data generated by vehicle sensors from one or more vehicles as well as infrastructure/environment data from sensors”, Paragraph 29) received from at least one of the plurality of intelligent transportation system stations (vehicles 104) includes information about non-intelligent transportation system vehicles (i.e. speeds/directions/locations/details regarding any non-connected vehicles that are detected by one or more of the connected vehicles 104’s sensors: “The vehicle control system 116 may also include one or more sensor systems/devices for detecting a presence of nearby objects, lane markers, and/or or determining a location of a parent vehicle (e.g., a vehicle that includes the vehicle control system 116). For example, the vehicle control system 116 may include one or more radar systems 206, one or more LIDAR systems 208, one or more camera systems 210, a global positioning system (GPS) 212, and/or one or more ultra sound systems 214”, Paragraph 23, “the camera systems 210 may include a plurality of cameras. For example, the camera systems 210 may include cameras facing in different directions to provide different views and different fields of view for areas near or around the vehicle. Similarly, the radar systems 206, LIDAR systems 208, and/or ultrasound systems 214 may include a plurality of sensors obtaining data from different directions around a vehicle to provide detailed information about the surroundings of a parent vehicle. In one embodiment, this data may be uploaded for remote storage, such as by one or more aggregation servers 102”, Paragraph 27).
Regarding Claims 8 and 17, Stephens as modified by Sathyanarayana teaches the method of Claim 1 and the network element of Claim 10, respectively, and Stephens further discloses that only one local dynamic map from the plurality of received local dynamic maps (“The map database 306 includes vehicle data generated by vehicle sensors from one or more vehicles as well as infrastructure/environment data from sensors”, Paragraph 29) includes information about a previously unreported object (i.e. this is the case when only one of (instead of a plurality of) the connected vehicle 104’s sensors detect a new object that hadn’t been detected previously; see citations to Paragraphs 23 and 27 as cited to above in the rejection of Claims 6 and 15) for the local collective perception map (“the map database 306 may maintain a synchronized copy of aggregated data stored by the aggregation network 308 for an area near the vehicle or along a route to be traveled by the vehicle. The aggregated data may be stored with other map data or drive history data for usage by the routing algorithm 304”, Paragraph 29).
Regarding Claims 9 and 18, Stephens as modified by Sathyanarayana teaches the method of Claim 1 and the network element of Claim 10, respectively, and Stephens further discloses that the network element (aggregation server 102) is a road side intelligent transportation system station (“The aggregation server 102 includes an aggregation component 110 and may also include a route optimization component 112”, Paragraph 19, “In one embodiment, the route optimization component 112 may be located within one or more of the vehicles 104, such as within the control system 116 of the vehicle. For example, the route optimization component 112 may operate locally on a vehicle 104 and utilize aggregated data stored in the data store 114 in combination with drive history data and/or map data stored locally to the vehicle 104”, Paragraph 21; also consider the modification made to Stephens with Li that specifically makes the aggregation server 102 of Stephens be a road side device as per the rejection of independent Claim 1 above).
Claims 3-4 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Stephens in view of Sathyanarayana, further in view of obvious design choice (as evidenced by Shintani et al. (US 2016/0098849), herein “Shintani”).
Regarding Claims 3-4 and 12-13, Stephens as modified by Sathyanarayana teaches the method of Claim 1 and the network element of Claim 10, respectively, but Stephens remains silent in that the distributing utilizes an Intra-coded picture frame (per Claim 3) / the processor and the communications subsystem further cooperate to distribute using an Intra-coded picture frame (per Claim 12); and the receiving uses a predicted picture frame having only incremental changes from a previously received local dynamic map (per Claim 4) / the processor and the communications subsystem further cooperate to receive using a predicted picture frame having only incremental changes from a previously received local dynamic map (per Claim 13).  However, the specific form of the data when it is distributed/received is merely a matter of obvious design choice, as it is based upon the capabilities of the transceivers sending and receiving the data.  Further, Intra-coded picture frames, and particularly predicted picture frames, are old and well known in the art.  Evidencing this obvious design choice is Shintani, which teaches using Intra-coded predictive picture frames as a compression technique (“The term "P -frame" is an intra-coded predictive video frame that is used in MPEG and other video compression techniques to create a full video frame by reference to a preceding frame and by predicting missing data”, Paragraph 51).  It would have been obvious to one of ordinary skill in the art at the time of filing to have further modified the various communication components and/or method of Stephens to particularly utilize an Intra-coded predictive picture frame, as is merely a matter of obvious design choice and is further taught by Shintani, in order to lower the amount of data transmission necessary due to data compression.
Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Stephens in view of Sathyanarayana, further in view of Official Notice (as evidenced by Bjorgvinsdottir et al. (US 2018/0276845), herein “Bjorgvinsdottir”).
Regarding Claims 7 and 16, Stephens as modified by Sathyanarayana teaches the method of Claim 6 and the network element of Claim 15, respectively, but Stephens remains silent in that the information includes at least a speed and direction of movement of the non-intelligent transportation system vehicles.  However, since Stephens discusses the sensors of connected vehicles 104 being able to detect detailed information about a vehicle’s surroundings using cameras, radar, LIDAR, and/or ultrasound systems (“the camera systems 210 may include a plurality of cameras. For example, the camera systems 210 may include cameras facing in different directions to provide different views and different fields of view for areas near or around the vehicle. Similarly, the radar systems 206, LIDAR systems 208, and/or ultrasound systems 214 may include a plurality of sensors obtaining data from different directions around a vehicle to provide detailed information about the surroundings of a parent vehicle”, Paragraph 27), these sensors of Stephens would obviously be tracking speed and direction of movement of surrounding non-connected vehicles within sensor range of these vehicles, because Office takes Official Notice that it is old and well known in the art for cameras, radar, LIDAR, and/or ultrasound systems to do that exact thing when generating detailed surroundings data.  As evidence to the above Official Notice and/or obviousness rationale, Bjorgvinsdottir teaches that radars track object velocity and movement direction for trajectory prediction (“Objects can also be tracked through the sequence of images using techniques such as texture matching and radar. By the comparison of object texture similarity with neighboring regions, the next state of the object can predicted. From a radar signal, it is possible to obtain the object velocity and movement direction, so that the object trajectory can be predicted. As was mentioned above, the exact method by which the objects are tracked may vary depending on the different embodiments. The important thing is to have the ability to reliably track an object through a series of images in a computationally efficient manner. Exactly how the tracking is implemented is of secondary importance”, Paragraph 70).  It would have been obvious to one of ordinary skill in the art at the time of filing to have further modified the method and/or sensors within connected vehicles 104 of Stephens to particularly collect detailed data such as speed and direction of movement on surrounding non-connected vehicles within detection range of the sensors, as is obvious in view of Stephens and/or Official Notice (as evidenced by Bjorgvinsdottir), in order to enable object tracking and trajectory predictions.
Response to Arguments
Applicant’s respectfully submitted arguments/amendments filed 25 January 2022 have been fully considered but have not been found to be persuasive.
Firstly, Applicant’s respectfully made amendments/remarks pertaining to the previously made Claim Objections (comprising objection A and a two-part objection B) have either been found persuasive (i.e. the first part of objection B) or have been rendered moot by corrective amendment (i.e. objection A and the second part of objection B).  As such, these claim objections have been withdrawn.
Secondly, Applicant’s respectfully made amendments/remarks pertaining to the previously made 35 USC 112(b) rejection against Claims 10-13 and 19 have not been found to be fully persuasive.  While correction has been made to Claims 11-12 (enabling them to no longer be directly rejected under this statute), the issue remains directly with independent Claims 10 and 19 and dependent Claim 13 (and thus indirectly to dependent Claims 11-12 and 15-18 by virtue of their dependency on a directly offending claim).  The “wherein” limitation of independent Claims 10 and 19 does not appear to be physically possible if utilizing only the definitively claimed elements of the invention (it appears to only describe functions executed by one or more external elements comprising “at least one of the plurality of intelligent transportation system stations” in conjunction with “at least one V2X vehicle”.  Additionally, Claim 13 only states what “the network element” is configured to do rather than what component or components of the network element (i.e. the processor and/or the communications subsystem) is/are configured to do.  As such, the rejection has been substantially maintained for Claims 10, 13, and 19 (and indirectly to Claims 11-12 and 15-18).  As stated in the rejection itself, Examiner suggests Applicant firstly amend the “wherein” limitation of the independent Claims 10 and 19 to instead be three shorter limitations that are possible to be physically executed by the definitively claimed elements: (a) “determining at least one V2X vehicle having a route passing within a threshold distance to the hazard;” (b) “controlling the at least one of the plurality of intelligent transportation system stations to communicate a V2X message to the at least one V2X vehicle; and” (c) “wherein the V2X message is at least based on the distributed local collective perception map”.  As for dependent Claim 13, Examiner suggests Applicant further amend this claim to match the amendment that was previously made to dependent Claims 11-12.
Thirdly, Applicant respectfully argues that Stephens in combination with Sathyanarayana fails to teach the limitation independent Claims 1, 10, and 19, which requires “wherein the at least one of the plurality of intelligent transportation system stations uses the local collective perception map for communicating V2X messages to at least one V2X vehicle having a route passing within a threshold distance to the hazard”.  Applicant specifically argues that “Sathyanarayana teaches a system whereby a vehicle creates its own “risk map” (or obtains a risk map created based on a vehicle’s own sensor readings), but once the risk map is created, it is used to assist the vehicle but is not used to confirm the presence of a hazard in a collective perception map, as in the present claims”.  In rebuttal to this argument, Examiner points out that Sathyanarayana in no way restricts their disclosure to a single vehicle creating its own risk map and only using it for its own benefit.  In Paragraph 27, for example, Sathyanarayana states: “The method is preferably performed by a computing system on-board each vehicle of the plurality of vehicles, but can alternatively be entirely or partially performed by a remote computing system, such as a server system, a user device, such as a smartphone, or by any other suitable set of computing systems. The method is preferably performed using data sampled by the computing system, but can additionally or alternatively be performed using vehicle data (e.g., signals sampled by the vehicle sensors), other vehicles' data (e.g., received from the source vehicle or a remote computing system), aggregate population data, historic data (e.g., for the vehicle, driver, geographic location, etc.), or any other suitable data from any other suitable source”.  Further, Sathyanarayana clearly discusses the aggregating of sensory data from a plurality of vehicles, to include using V2X messages between them and/or remote devices, to maintain real-time risk maps (i.e. collective perception map including one or more hazards) in association with particular geographical locations that include one or more objects such as pot holes that could lead to increased risk to any of the plurality of vehicles approaching those locations (of the object/-s/risk/-s), as well as the ability for those one or more objects/risks to be added to/confirmed/removed/updated from the real-time risk map if new sensor data indicates the need (“The method is…performed in response to occurrence of a performance event (e.g., …receipt of new sensor information, physical vehicle entry into a geographic region associated with high collision risk, object proximity detection, etc.)”, Paragraph 26, “Object parameters for the object that can be used to generate the risk map include:…the object's risk map (e.g., transmitted using V2V or V2X communications)…estimated time to collision (e.g., determined based on object kinematics and/or anticipated trajectory, host vehicle kinematics and/or anticipated trajectory, etc.), or other parameters”, Paragraph 35, “Examples of the object include: other vehicles (e.g., automatic vehicles or manually driven), bicycles, pedestrians, signage, curbs, potholes, or any other suitable obstacle that a vehicle can physically interact with”, Paragraph 36, “geographic location parameters can be determined in real- or near-real time (e.g., based on on-board sensor signals, V2X communications, etc.)…The geographic location parameters can be…automatically generated (e.g., based on one or more vehicles' operation parameters, aggregated from multiple vehicles or passes), generated from maps, or otherwise determined”, Paragraph 47, “The risk metric can be updated: in real- or near-real time (e.g., as sensor data is sampled or received, as factor values are determined, etc.)…in response to occurrence of a predetermined event (e.g., object entering the monitored region)”, Paragraph 49, “In one example…the monitored region encompasses a region preceding (or in front of) the vehicle…the monitored region encompasses a region encompassing the possible host vehicle trajectories…the region is defined by a predetermined geo-fence. However, the monitored region can be otherwise positioned relative to the vehicle. The monitored region can additionally or alternatively encompass, be adjacent to, or otherwise be physically associated with the object(s)”, Paragraph 54, “monitored region parameters can be dynamically adjusted (e.g., based on up-to-date sensor information)”, Paragraph 57, “the method includes identifying escape routes for the vehicle based on the risk map S270, wherein the escape routes can be used to generate operator notifications (e.g., haptic, optical, etc. notifications), automatically control vehicle operation (e.g., to travel along the escape route), or otherwise used. An escape route can be: a trajectory passing through regions with risk scores below a threshold value, a trajectory with an average or aggregate risk score less than a threshold value, or be otherwise defined”, Paragraph 106).  There are plenty of other portions of Sathyanarayana that apply to these particular limitations but will not be further described for the sake of brevity (note that the Examiner’s Office actions, past and present, each include the following paragraph in the Conclusion section: “The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested of the Applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  See MPEP 2141.02 [R-07.2015] VI. A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed Invention.  W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984).  See also MPEP §2123.”)  In conclusion, the Office holds that the combination of Stephens as modified by Sathyanarayana indeed renders the claims unpatentable even in view of Applicant’s respectfully submitted arguments pertaining to this particular limitation of the independent claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested of the Applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  See MPEP 2141.02 [R-07.2015] VI. A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed Invention.  W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984).  See also MPEP §2123.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and may be found on an accompanying PTO-892, when applicable.  When a PTO-892 exists, all cited references have either (a) been utilized in the above rejections for their specific teachings (wherein relevant teachings are cited to within the prior art rejections above in specific association with the limitation/-s that they disclose, teach, suggest, or render obvious), (b) have significant relevance to the application as a whole (analogous art), or (c) have significant relevance to one or more specific limitation/-s within the claims.  If a cited reference does not pre-date the effective filing date of the instant application, despite not being “prior” art, it still represents a current state of the art that may be found useful to the Applicant.  Currently, it is the Office’s belief that the reason/-s for why a particular reference has been included in any past or current PTO-892 is self-evident; however, if Applicant cannot determine why any one or more reference/-s has/have been included on a PTO-892, upon request from the Applicant, the Examiner can provide an explanation within a future Office action and/or during a future interview.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS E WORDEN whose telephone number is 571-272-4876.  The examiner can normally be reached between 1000-1800hrs, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS E WORDEN/Primary Examiner, Art Unit 3663